Title: From Thomas Jefferson to Guichard de Mareil, 24 February 1789
From: Jefferson, Thomas
To: Mareil, Guichard de



Sir
Paris Feb. 24. 1789.

In answer to the letter of the 18th. instant which you have done me the honor to address me, I take the liberty of informing you that the laws of England form the basis of those of the United states; but that these several states having ever been independant of each other, and under separate government, have made different alterations in those laws, to adapt them to their different local circumstances, and that no one person whatever is so well informed what these alterations have been in all the states, as to be able to decide what the law is in every state on any given question. If the case you mention depends on the laws of Virginia, I could perhaps give you the information you desire, with a good degree of certainty, because I am a citizen of that state and acquainted with it’s laws. If it depends on the laws of New York, there is at present in Paris a citizen of that state, skilled in it’s laws. If of any other state, I know no method of obtaining certain information but by stating the facts and the question arising on them, and sending them to the particular state for advice. If I can be made useful in doing this, I shall do it with pleasure. Permit me at the same time to express a doubt whether the laws in any of our states will acknolege the decision of a foreign tribunal relative to goods within the United states and belonging to their own citizen. I have the honor to be with great respect, Sir, your most obedient humble servant,

Th: Jefferson

